         Case 3:18-md-02843-VC Document 376 Filed 02/20/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843

  PRIVACY USER PROFILE LITIGATION
                                                    Case Nos. 18-md-02843-VC, 19-cv04591-
                                                    VC
  ROBERT ZIMMERMAN and UXOR
                                                    PRETRIAL ORDER NO. 35:
  PRESS                                             REGARDING ZIMMERMAN V.
                                                    FACEBOOK
                 Plaintiffs,

          v.

  FACEBOOK, INC., et al.,

                 Defendants.



       In accordance with Zimmerman’s letter voluntarily dismissing his privacy-related claims
without prejudice, Zimmerman’s case can proceed separately from the MDL. Zimmerman
should file an amended complaint by March 9, 2020, and should serve Facebook with a copy of
the complaint as provided by Federal Rule of Civil Procedure 5. Facebook’s response to the
amended complaint is due March 22, 2020.
       A schedule for adjudicating the case will be discussed at an initial telephonic case
management conference at 10:30 a.m. on June 3, 2020. Facebook shall provide the Court and
Zimmerman with a conference line and applicable access code to use during the case
management conference by no later than 12:00 p.m. PST, on June 2, 2020, by way of email to
the Court (vccrd@cand.uscourts.gov) with a cc to Zimmerman.
       Zimmerman is advised to contact the Northern District’s Legal Help Desk for assistance
           Case 3:18-md-02843-VC Document 376 Filed 02/20/20 Page 2 of 2




in litigating his case pro se. Since this case is no longer consolidated into the MDL, lead counsel
in the MDL are no longer required to serve Zimmerman with this Court’s orders (other than this
order).
          IT IS SO ORDERED.

Dated: February 20, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
